DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 14 recites “at least one multimode junction configured for connecting at least three multimode waveguide interconnections using a taper section wherein the taper section is not perfectly adiabatic”.  Claim 15, which depends on claim 14, recites “multimode junctions configured for connecting at least three multimode waveguides using a non-perfect adiabatic taper section”, and it is unclear whether the instances of “multimode junctions”, “at least three multimode waveguides” and “taper section” in both claims are the same or different.  For the purpose of this Office action, the limitation is claim 15 is treated as “the multimode junctions configured for connecting the at least three multimode waveguides using the taper section that is not perfectly adiabatic”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2015/0354938 by Mower et al.
Regarding claim 14, Mower teaches a system (quantum photonic processor/QPP 100) comprising an optical multimode waveguide based structure (a plurality of optical modes 10 are coupled to the QPP and each of a plurality of waveguides, i.e., “Waveguide”, Fig. 1, and subsequently coupled to a plurality of interconnected variable beam splitters 120) comprising a plurality of discrete nodes (a plurality of “MZI”, Fig. 1) and a plurality of passive multimode waveguide interconnections (waveguides for connecting two adjacent MZIs, Fig. 1) between the nodes for propagating at least one photonic signal between the nodes, in which each discrete node is adapted for passively relaying the at least one photonic signal over the passive multimode waveguide interconnections connected thereto (MZI can have at least one delay arm without any phase shifters or active device to relay at least one photonic signal, e.g., arms 241b, 251b, Fig. 2A; and phase shifting may be effected by strain or MEMs and thus still considered passive relaying); wherein the optical multimode waveguide based structure comprises at least one multimode junction configured for connecting at least three multimode waveguide  interconnections (each beam splitter 211a, b/212a, b is connected to four different waveguides) using a taper section (width dimension decreases from waveguide arms to the beam splitter to form a taper, as seen in plan views illustrated in Figs. 2A, B) wherein the taper section is not perfectly adiabatic (coupling losses are minimal but not non-existent as stated in ¶ [0111], and the taper is therefore not perfectly adiabatic).
(Note: Here the term “passively” is interpreted as being without active devices or electro-optic modulation as is commonly understood in the art.  Therefore, using MEMS or strain (¶ [0041]) to change optical path length and/or refractive index can still be reasonably interpreted as passive relaying or propagation of optical modes.)
Regarding claim 15, Mower further teaches the nodes are configured for performing the plurality of splitting and/or combining in the passive photonics reservoir computing system via the multimode junctions configured for connecting the at least three multimode waveguides using the taper section that is not perfectly adiabatic (each of the beam splitter splits or combines as a part of one of the MZIs).
Regarding claim 26, Mower further teaches a passive silicon photonics reservoir (silicon photonics platform with silicon waveguides 340 as shown in Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mower et al.  Mowers teaches the system as stated above but does not specify a length of the tapered section.  Mower teaches the MZI 202 (Fig. 2B) has a size that depends on many things, including the wavelength of the light passing through and the material system. The length scale (of the MZI) can therefore vary from nanometers to centimeters.  It thus would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experimentation and testing to determine appropriate sizing of the MZI and the tapered section thereof, where the general conditions of the claim is otherwise disclosed.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The reason would be to find the optimum or workable range of the tapered section’s length based on the wavelength of the light passing through the MZI.
Allowable Subject Matter
Claims 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Mower teaches using 2X2 junctions for MZIs and it would have been obvious or reasonable to for a modification to arrive at Y-junctions for connecting three multimode waveguide interconnections, when considered in view of the rest of the limitations of the base claim.
Claims 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  No analogous prior art is available to further teach or suggest the optical waveguide based structure is configured for performing weighting of resulting radiation signals in the optical domain and wherein the system is configured for combining the weighted signals using multimode Y-junctions configured for connecting three waveguides interconnections using a taper section wherein the taper section is not perfectly adiabatic, when considered in view of the rest of the limitations of the base claim.
Examiner notes a related invention (USP9471136) that is the closest prior art of record in inventive concept but it fails to teach, suggest, or otherwise render obvious a taper section that is not perfectly adiabatic for use in the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP10268232 discloses an optical neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883